     Case 19-24647-ABA           Doc 45 Filed 10/22/19 Entered 10/22/19 14:19:20                        Desc Ntc of
                                    Mod Pln Prior Confirm Page 1 of 1
Form 186 − ntc13plnprior

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−24647−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jennifer Kahoun                                          Ryan Kahoun
   1501 Chestnut Street                                     1501 Chestnut Street
   Haddon Heights, NJ 08035                                 Haddon Heights, NJ 08035
Social Security No.:
   xxx−xx−1078                                              xxx−xx−1348
Employer's Tax I.D. No.:


           NOTICE OF MODIFICATION OF CHAPTER 13 PLAN PRIOR TO CONFIRMATION;
              FIXING TIMES TO REJECT PLAN, COMBINED WITH NOTICE THEREOF

A Plan was filed in this matter on 8/15/2019 and a confirmation hearing on such Plan has been scheduled for
10/9/2019.

The debtor filed a Modified Plan on 10/22/2019 and a confirmation hearing on the Modified Plan is scheduled for
12/11/2019@9:00AM. Accordingly, notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing of the modified plan is fixed as the last day
       for filing a written rejection to the modified plan.

2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secured claim, such holder's acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holder's acceptance or rejection of the Plan within the time fixed.

3.     The filing of a Modified Plan does not automatically adjourn the existing Confirmation hearing.
       Unless the Confirmation hearing is adjourned by the Trustee or the Court, the Court will hear
       arguments in support of the original plan on the scheduled Confirmation date, consider the
       reasons for filing the modified plan, and either adjourn the hearing date, confirm the plan, dismiss
       or convert the case, or take any other action on the original plan deemed appropriate.

       A full copy of the modified Plan will follow this notice.




Dated: October 22, 2019
JAN: lgr

                                                                       Jeanne Naughton
                                                                       Clerk
